UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number:811-04670 Deutsche Global/International Fund, Inc. (Exact name of registrant as specified in charter) 345 Park Avenue New York, NY 10154 (Address of principal executive offices)(Zip code) Paul Schubert 60 Wall Street New York, NY 10005 (Name and address of agent for service) Registrant's telephone number, including area code:(212) 250-3220 Date of fiscal year end:12/31 Date of reporting period:9/30/2014 ITEM 1. SCHEDULE OF INVESTMENTS Investment Portfolio as ofSeptember 30, 2014(Unaudited) Deutsche Global Infrastructure Fund (formerly DWS RREEF Global Infrastructure Fund) Shares Value ($) Common Stocks 94.7% Australia 2.4% Transurban Group(Cost $134,538,405) Canada 15.3% Canadian Pacific Railway Ltd. Enbridge, Inc. (a) Inter Pipeline Ltd. (a) Pembina Pipeline Corp. TransCanada Corp. (a) (Cost $678,113,549) China 1.7% ENN Energy Holdings Ltd.(Cost $95,945,622) France 2.0% Groupe Eurotunnel SA (Registered)(Cost $101,386,547) Germany 0.8% Hamburger Hafen und Logistik AG(Cost $43,227,665) Hong Kong 1.0% China Merchants Holdings International Co., Ltd.(Cost $54,179,627) Italy 4.2% Atlantia SpA Snam SpA (Cost $196,724,094) Mexico 2.1% Infraestructura Energetica Nova SAB de CV Promotora y Operadora de Infraestructura SAB de CV "L"* (Cost $81,287,206) Netherlands 1.5% Koninklijke Vopak NV(Cost $79,570,388) Spain 1.7% Ferrovial SA(Cost $87,117,386) Switzerland 1.4% Flughafen Zuerich AG (Registered)(Cost $65,141,866) United Kingdom 2.9% National Grid PLC United Utilities Group PLC (Cost $118,380,434) United States 57.7% American Tower Corp. (REIT) American Water Works Co., Inc. Cheniere Energy, Inc.* Cone Midstream Partners LP* Crown Castle International Corp. (REIT) CSX Corp. Edison International Enbridge Energy Management LLC (a) Enbridge Energy Partners LP (a) Enterprise Products Partners LP (a) Genesis Energy LP ITC Holdings Corp. NiSource, Inc. NorthWestern Corp. (a) Pattern Energy Group, Inc. (a) SBA Communications Corp. "A"* (a) SemGroup Corp. "A" Sempra Energy Southwest Gas Corp. Spectra Energy Corp. (a) Union Pacific Corp. Williams Companies, Inc. (Cost $2,646,183,471) Total Common Stocks (Cost $4,381,796,260) Securities Lending Collateral 12.3% Daily Assets Fund Institutional, 0.08% (b) (c) (Cost $638,139,104) Cash Equivalents 3.8% Central Cash Management Fund, 0.05% (b) (Cost $197,945,360) % of Net Assets Value ($) Total Investment Portfolio (Cost $5,217,880,724) † Other Assets and Liabilities, Net Net Assets For information on the Fund's policies regarding the valuation of investments and other significant accounting policies, please refer to the Fund's most recent semi-annual or annual financial statements. * Non-income producing security. † The cost for federal income tax purposes was $5,231,987,625.At September 30, 2014, net unrealized appreciation for all securities based on tax cost was $528,330,992.This consisted of aggregate gross unrealized appreciation for all securities in which there was an excess of value over tax cost of $581,886,757 and aggregate gross unrealized depreciation for all securities in which there was an excess of tax cost over value of $53,555,765. (a) All or a portion of these securities were on loan. In addition, "Other Assets and Liabilities, Net" may include pending sales that are also on loan. The value of securities loaned at September 30, 2014 amounted to $612,109,116, which is 11.8% of net assets. (b) Affiliated fund managed by Deutsche Investment Management Americas Inc.The rate shown is the annualized seven-day yield at period end. (c) Represents collateral held in connection with securities lending.Income earned by the Fund is net of borrower rebates. REIT: Real Estate Investment Trust At September 30, 2014 the Deutsche Global Infrastructure Fund had the following sector diversification: Sector Diversification As a % of Common Stocks Utilities 33.1 % Energy 32.5 % Industrials 18.2 % Financials 13.1 % Telecommunication Services 3.1 % Total 100.0 % Sector diversification is subject to change. Fair Value Measurements Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in three broad levels. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, and credit risk). Level 3 includes significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The level assigned to the securities valuations may not be an indication of the risk or liquidity associated with investing in those securities. The following is a summary of the inputs used as of September 30, 2014 in valuing the Fund's investments. Assets Level 1 Level 2 Level 3 Total Common Stocks Australia $
